The facts in this case and the law applicable thereto are, excepting as to the degree of injury, the same as in the case of Morrissey v. State of Illinois. Claimant was walking over the bridge when it collapsed. He fell into the water, was rendered unconscious and remained in the hospital seventeen days. Previous to the accident his right leg had been amputated, and as a result of the accident he received lacerations on the stump of the leg, his left knee and ankle were sprained, he received a bruise on the right side of the body, and claims nervous breakdown. He admitted that he had nervous trouble and headaches prior to the injury. On the authority of the Morrissey case, it is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present his claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of five hundred dollars.